Citation Nr: 0534176	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had honorable active service from July 1963 to 
August 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which denied the veteran's claims of 
entitlement to service connection for a low back disorder and 
PTSD.  

This case was previously before the Board in September 1997 
and June 2003, at which time the Board remanded the claim to 
the RO for further development and consideration.  

Unfortunately, still further development is required on the 
veteran's claims of entitlement to service connection, before 
actually deciding this appeal.  So, for the reasons explained 
below, these claims are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As previously mentioned, the Board remanded the veteran's 
claims to the RO in September 1997 and June 2003.  The 
September 1997 Board remand was issued in order to develop 
the veteran's claim of entitlement to service connection for 
PTSD and to obtain a VA examination regarding the veteran's 
claim for service connection of a low back disorder.  The 
June 2003 Board remand was issued in order to afford the 
veteran a new hearing before the Board, as per his request.  
And, in August 2005, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.

While the Board acknowledges that the RO complied with the 
directives issued in the June 2003 remand and undertook part 
of the development directed in the September 1997 remand, the 
Board points out that the RO failed to complete the PTSD 
development ordered in the September 1997 remand, as well as 
failed to comply with the Board's September 1997 directive 
regarding the aforementioned VA examination.  The RO's 
failure to perform the above development constitutes 
remandable error.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders).  

Regarding the veteran's claim of entitlement to service 
connection for PTSD, the RO was informed in the September 
1997 remand of the laws and regulations for developing and 
adjudicating a claim of entitlement to PTSD.  In addition, 
the RO was ordered to obtain a comprehensive stressor 
statement from the veteran, attempt to verify all events 
alleged to have occurred by the veteran, and make a 
determination as to the credibility of an alleged stressor 
event.  A VA examination was only to be ordered if a credible 
stressor was verified.  While the Board acknowledges that the 
veteran failed to reply to the request for a comprehensive 
stressor statement, the Board points out that, in March 1994, 
the veteran submitted a statement regarding events that 
occurred in August and October 1966.  Likewise, although the 
veteran did not allege, at the time of his initial claim, 
that his PTSD was due to the circumstances surrounding his 
being stabbed while in service, the veteran had just filed a 
claim for service connection of residuals of his stab wounds, 
for which he was subsequently service-connected.  And, he has 
since made such a claim, at his more recent August 2005 
hearing before the undersigned VLJ.

Regardless of the claimed stressors laid out by the veteran 
prior to the Board's September 1997 remand, or his failure to 
respond to the post-remand request for a comprehensive 
stressor statement, the RO, at no time, made any attempts to 
obtain the veteran's service personnel records or other 
confirmation of the events during his service.  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  Furthermore, the claims 
files are negative for any indication that the RO has made a 
request for information regarding his assignments and his 
unit's history from the National Personnel Records Center 
(NPRC) or the United States Armed Services Center for Unit 
Records Research (USASCURR) with the specificity required to 
verify his purported stressors.  Even if, per chance, the RO 
made a reasonable effort to obtain his service personnel 
records or other records related to his service, but these 
records were unavailable, there is no indication they do not 
exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b).

Also of note, with regard to PTSD claims based on a personal 
assault in service, evidence from sources other than the 
veteran's service records may be used to corroborate his 
account of the stressor incident, such as:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Examples of 
behavior changes may constitute credible evidence of a 
stressor, including:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f).

With regard to the veteran's claim of entitlement to service 
connection for a low back disorder, the Board points out 
that, on pages 7 and 8 of the September 1997 remand, the 
Board requested an orthopedic examination in order to 
determine the nature, severity, and etiology of his low back 
disorder, if any.  In particular, the Board requested that 
the veteran be examined, as he claimed that his in-service 
episodes of back pain were related to his current back 
problems.  Likewise, the Board indicated that his service 
medical records (SMRs), history, and current complaints were 
to be reviewed by the examiner, and that the examiner 
undertake a comprehensive clinical evaluation and diagnostic 
testing, including, if necessary, x-rays to confirm the 
presence of a low back disorder and to provide an opinion as 
to whether it was as likely as not related to the veteran's 
period of active duty.  However, the claims files are 
entirely devoid of evidence that such an examination was 
scheduled, let alone provided to the veteran.  And, this 
medical examination is required by 38 U.S.C.A. § 5103A(d)(1) 
and 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to 
obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As such, the veteran 
must be scheduled for an orthopedic VA examination.  See 
Stegall, supra.

Lastly, during the August 2005 hearing, the veteran testified 
that he is receiving Social Security Administration (SSA) 
benefits due to his back problems and PTSD.  To the extent 
that these records are not contained within the claims files, 
the RO should attempt to obtain any treatment records upon 
which the SSA relied to award the reported benefits.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should obtain and associate 
with the claims files the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran, per 
the veteran's testimony in August 2005.  
If the search for the mentioned records 
has negative results, the claims files 
must be properly documented as to the 
unavailability of these records.

2.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the veteran's service personnel 
records.  If, for whatever reason, 
his military personnel records cannot be 
obtained, such as for example they have 
been lost or destroyed, ask the NPRC 
to expressly confirm this.  The RO should 
properly document the claims files in 
this respect.

3.  Request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is as specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

4.  With this information, review the 
files and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the 
United States Armed Services Center for 
Unit Records Research (USASCURR) at 7798 
Cissna Road, Springfield, Virginia 22150.  
The USASCURR should be requested to 
provide any additional information that 
might corroborate the veteran's claimed 
stressors.  The USASCURR also should be 
requested to furnish the unit history for 
the unit to which the veteran was 
assigned while in Vietnam.

5.  Following the receipt of a response 
from the  USASCURR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims files.

6.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD.  If PTSD 
related to service is diagnosed, please 
indicate the specific stressor(s) 
supporting this medical conclusion.

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

7.  Schedule a VA orthopedic examination 
to determine to determine the nature, 
severity, and etiology of the veteran's 
low back  disorder.  Review all records 
associated with the claims files, 
including the service medical records 
containing notations of treatment for low 
back strain in 1964.  Conduct all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether the veteran's low 
back disorder, if any, is causally or 
etiologically related to his military 
service.  This determination should take 
into consideration his medical, 
occupational, and recreational history 
prior to, during and since his military 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.  

The examiner should be provided a full 
copy of this remand, and he/she is asked 
to indicate that he or she has reviewed 
the claims folder.  

8.  Specifically considering the RO's 
failure to fully develop the claims on 
appeal as requested previously by the 
Board, per the September 1997 and June 
2003 Board remands, the RO must review 
the claims folders and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should readjudicate the 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


